IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CHARLES FRANCIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2552

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 16, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Charles Francis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.